Citation Nr: 0118507	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, evaluated as 10 percent disabling prior to August 17, 
2000.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability. (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel
INTRODUCTION

The veteran had active service from September 1958 to June 
1963.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran's requests for an 
increased rating for his service-connected bilateral pes 
planus and for TDIU were denied. 

In a rating decision dated in March 2001, the RO increased 
the rating for bilateral pes planus from 10 percent to 50 
percent, effective August 17, 2000.  Although such increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran has not withdrawn his appeal 
and thus the Board continues to address the issue herein.


FINDINGS OF FACT

1.  The RO granted a 50 percent evaluation for pes planus, 
effective August 17, 2000, the date of the VA examination.  
That is the maximum rating available under the applicable 
Diagnostic Code.

2.  The veteran's pes planus has not changed during the 
appeal period, and the August 2000 report is consistent with 
the veteran's own lay statements, therefore, a uniform, 50 
percent rating is warranted. 

3.  The veteran is service-connected at 50 percent for pes 
planus; at 40 percent for varicose veins of the left leg; and 
at 40 percent for varicose veins of the right leg.

4.  Service-connected disabilities render the veteran 
unemployable.


CONCLUSIONS OF LAW

1.  Pes planus is 50 percent disabling.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.16(a), Diagnostic Code 5276 
(2000).

2.  The veteran is unemployable due to service-connected 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in September 1997 and supplemental statements of the 
case in February 2000 and March 2001 which informed him of 
the evidence necessary to substantiate his claim and provided 
him with an opportunity to submit additional evidence.  The 
veteran was provided VA examinations and his private medical 
records were considered in ascertaining his entitlement to 
his claim.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

In a decision dated in July 2000, the Board noted that the 
veteran's claims for an increased rating for bilateral pes 
planus and TDIU were previously remanded by the Board in July 
1999 for further evidentiary development.  In July 2000, the 
Board found that a new VA examination was necessary on the 
issue of an increased rating for bilateral pes because there 
was conflicting evidence of record.  The claim for TDIU was 
deferred.

The veteran presented for a VA examination in August 2000.  
He complained of pain, redness, and fatigability, especially 
when standing.  He did not use corrective shoes.  He reported 
that he had not worked since 1993 and that he retired on 
disability from being an electrician because of his feet and 
leg conditions.  The examiner found that both feet were flat, 
with the arch of the right foot being one centimeter from the 
floor while the arch of the left foot was one and one-half 
centimeters from the floor.  He found no objective evidence 
of painful motion, edema, or instability, although there was 
weakness and tenderness of the feet.  His gait was feeble and 
he used a cane.  The examiner noted that the veteran's 
posture, standing, squatting, supination, pronation, standing 
on toes and heels, was poor.  He appeared to be very weak.  
The diagnosis was congenital pes planus.     

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

TDIU

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any non-service-connected disorders.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(2000).

Under 38 C.F.R. § 4.16(a) (2000), specific schedular 
standards must be met in order to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities. Those criteria are as 
follows:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
[t]hat, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. . . . It is provided further that the 
existence or degree of non-service- connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service- connected 
disabilities render the veteran unemployable.

The Court has held that the record must reflect some factor 
which takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15 (1992)).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Id.  The Van Hoose Court held that a high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  Id.  The question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  Id.  The veteran's advancing 
age and non-service-connected disabilities may not be 
considered in determining individual unemployability.  
See 38 C.F.R. §§ 3.341(a), 4.19 (2000); Van Hoose, 4 Vet. 
App. at 363; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Analysis

Pes Planus (10 Percent)

This appeal regarding the evaluation of the pes planus 
commenced when the disorder was rated as ten percent 
disabling.  The Board determined that the examination reports 
were inadequate for rating purposes and remanded for the 
purpose of obtaining a report that was valid.  Thereafter, an 
examination was conducted and the RO granted a 50 percent 
evaluation for pes planus, effective the date of the VA 
examination.  The issues before the Board are entitlement to 
an evaluation in excess of 10 percent prior to August 17, 
2000 and entitlement to an increased evaluation for pes 
planus currently rated as 50 percent disability, addressed 
below.  In essence, the RO assigned a staged rating.

We disagree with the action taken by the regional office.  
The Board was presented with a claim for increase, a notice 
of disagreement and a substantive appeal, all to the effect 
that he disagreed with the actions of the RO.  The Board was 
also presented with an examination report that was remarkably 
inadequate for rating purposes and which should have been 
return.  The September 1999 examination determining that 
there were no flat feet is of little probative value when the 
findings before and after the examination are reviewed.  We 
reject as improbable that a veteran who claimed he was worse, 
filed a notice of disagreement and a substantive appeal all 
prior to the August examination, became worse on the date 
that he walked into the examiners office.  The VA has a duty 
to review the evidence and balance that evidence.  The prior 
examination report detailing the degree of pes planus is of 
little probative value.  It was inadequate for detailing the 
extent of the veteran's impairment.  The Board concludes that 
the veteran's pes planus has not changed during the appeal 
period, and that the August 2000 report is consistent with 
the veteran's own lay statements.  Therefore, a uniform, 50 
percent rating is warranted.

Pes Planus (50 Percent)

The veteran is currently in receipt of a 50 percent 
evaluation under 38 C.F.R. 
§ 4.16(a), Diagnostic Code 5276 (2000).  This rating is 
warranted where there is pronounced pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances.  This is the maximum rating 
under this diagnostic code, therefore, a higher rating is not 
for application.  

TDIU

In this case, service connection has been established for pes 
planus as 50 percent disabling; varicose veins of the left 
leg as 40 percent disabling; and varicose veins of the right 
leg as 40 percent disabling.  Thus, the veteran has a 
disability ratable at 90 percent, and he meets the schedular 
requirements for a total disability rating based on 
individual unemployability.  See 38 C.F.R. § 4.16(a).

During the August 2000 VA examination, the veteran stated 
that had not worked since 1993 and that he retired on 
disability from being an electrician because of his feet and 
leg conditions.  The examiner found that both feet were flat 
and that the veteran's gait was feeble, requiring use of a 
cane.  The veteran's posture, standing, squatting, 
supination, pronation, standing on toes and heels, was poor, 
and he appeared to be very weak.  In this case, it appears 
that the veteran's service-connected lower extremity 
impairments are the direct cause of his unemployability.  
Therefore, the veteran is entitled to TDIU benefits.


The Board is aware that the veteran has non-service connected 
conditions and that he may have terminated employment due to 
other causes.  However, the combined effect of the service-
connected disabilities precludes his return to employment.


ORDER

Entitlement to a uniform rating of 50 percent for bilateral 
pes planus is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 50 percent disabling, is denied.

Entitlement to TDIU benefits is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

